Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turpin et al, U.S. Patent Application Publication No. 2012/0156956in view of Huang et al, U.S. Patent No. 2018/00061523.
Turpin discloses an electrically insulating paper layer.  The paper layer can comprise 30-80% PPS fibers.  See paragraph 0032.  The material can have a dielectric breakdown strength as claimed,  See at least example 7.  The paper can further comprise 20-70% meta aramid fibers.  See paragraph 0031.  
Turpin differs from the claimed invention because it does not disclose the fibrillated aramid fiber and does not teach the same method of making or the additional film layer.
However, Huang et al discloses a thermally conductive and electrically insulating paper that comprises meta aramid fibers and polyphenylene sulfide fibers, see paragraph 0039,  wherein 60-80% of the aramid can be fibrillated, see paragraph 0040, wherein the structure has a dielectric strength as claimed, see tables 1-7.  Huang does not teach that any of the polyphenylene sulfide fibers are fused.   
Huang teaches substituting a portion of the aramid fibers with the fibrillated aramid fibers.  Huang teaches that employing the fibrillated aramid increases the surface area of the fibers which results in increased retention of the paper slurry during the paper formation process.  See paragraph 0040.  
Huang teaches that the paper can be bonded with another layer such as a PET layer.  See paragraph 0051.  Huang teaches wet laying and forming the paper and then bonding with heat and pressure at about 180 degrees C, (note the glass transition temperature of polyphenylene sulfide is about 85 degrees C and the melting point of m-aramid is about 350 degrees C).  See examples. 
Therefore, it would have been obvious to have employed the fibrillated fibers as taught by Huang in the structure of Turpin in order to increase retention of the paper slurry during the paper formation process as taught by Huang and to have employed the particular method of making and including a film layer as taught by Huang in view of its suitability for forming such thermally conductive and electrically insulating papers.  
Applicant's arguments filed 12/16/20 have been fully considered. Applicant argues that Huang does not teach the particularly claimed ranges.  Applicant’s arguments are persuasive as to the previous rejection.  A new rejection is set forth in view of the amended claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH C IMANI/             Primary Examiner, Art Unit 1789